DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6, 8, 10-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huey et al. US 2010/0228174A, in view of Fournie et al. US 2007/0264315 or Bogart et al. 5,271,943.
Huey teaches a clay-base hemostatic gauze comprising kaolin.  See abstract and paragraphs 0030-0044.  Other clay includes bentonite is found in paragraph 0046.  Huey further teaches the preparation comprises a finely kaolin particle/water slurry and thickening substance such as cellulose to obtain a gel having suitable viscosity for application of the slurry to the absorbent.  See paragraphs 0045-0057.  Binder such as carboxymethyl cellulose is found in paragraph 0065.      
It is noted that Huey does not expressly teach the claimed viscosity of the slurry.  However, hemostatic composition having the claimed viscosity is known in the art.  See for example the teachings in the following references:

Bogart teaches a wound healing gel having a viscosity of about 100,000 cps.  See abstract.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the viscosity of the slurry with the expectation to obtain a gel with suitable viscosity useful to promote clotting of blood and for wound healing.   This is because Fournie or Bogard teaches a kaolin gel having the claimed viscosity is known in the art, this is because Fournie teaches the use of cellulose material as a hydrogel to increase and facilitate the coagulant of blood is known in the art, and this is because Huey teaches the desirability for using cellulose material to obtain a suitable viscosity for application of the slurry to the substrate.  
It is noted that the cited references do not teach the claimed properties of the viscous gel composition.  However, a review of the present specification does not show any unexpected result over such properties.  Specifically, the present Examples (Examples 1-4) do not even disclose the viscosity of the gel, nor do the Examples include the use of any thickening agent.  Hence, the Examiner is unable to determine any unusual and/or unexpected result over the claimed viscosity given that the claimed viscosity in a hemostatic gel is known in the art.  Therefore, the burden is shifted to Applicant to show that the gel taught in Huey will penetrate to the wound.

Claims 7 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huey et al. US 2010/0228174 A1, in view of Fournie et al. US 2007/0264315 or Bogart et al. US 5,271,943, and Kamakura et al. US 2010/0324464.
Huey is relied upon for the reasons stated above.  Huey does not teach hydroxypropylmethylcellulose as a gelling agent.
Kamakura teaches a wound healing hydrogel comprising HPMC as a hydrogel material. 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include HPMC as a hydrogel material because using MPMC as a gelling agent is known in the art.

Response to Arguments
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive. 
Applicant argues that Fournie pertains to dental pastes for stopping the oral mucosae from bleeding.  See Fournie at Abstract.  Applicant respectfully submits that, in view of Fournie, there is no motivation or reason to prepare a composition as recited in Claim 1, namely,-5- Application No.: 15/641999Filing Date: July 5, 2017a composition that is "of sufficient viscosity to obstruct a penetrating wound to diminish an egress of blood from the wound and an ingress of contaminants into the wound" (in combination with the other features of the claim). Thus, the rejection of Claim 1 should be withdrawn. 
However, in response to applicant's argument that Fournie teaches a dental paste for stopping oral bleeding, the test for obviousness is not whether the features of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, at least claims 1, 11 and 15 do not preclude bleeding cannot be from the oral mucosa.  Furthermore, Fournie is relied upon for the teaching of a gel composition useful for blood clotting having a viscosity that falls within the claimed range is known in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615